EXHIBIT 10.1 SHARE EXCHANGE AGREEMENT THIS AGREEMENT is made effective as of the 2nd day of April, 2013. AMONG: VICTORY ELECTRONIC CIGARETTES, INC., a company incorporated under the laws of the State of Nevada and having an address at 1880 Airport Drive, Ball Ground, Georgia 30107 (the “Target”) AND: THE SHAREHOLDERS OF THE TARGET,as listed on Schedule A attached hereto (the “Shareholders”) AND: TECKMINE INDUSTRIES, INC., a company incorporated under the laws of the State of Nevada and having an address at 17622 La Entrada Drive, Yorba Linda, California 92886 (the “Purchaser”) WHEREAS: A.The Shareholders are the registered and/or beneficial owners of all of the issued and outstanding common shares in the capital of the Target; B.The Purchaser has made an offer to issue a total of 32,500,000 common shares in the capital of the Purchaser to the Shareholders as consideration for the acquisition by the Purchaser of all of the issued and outstanding common shares in the capital of the Target; and C.Upon the terms and subject to the conditions set forth in this Agreement, the Shareholders have agreed to sell to the Purchaser and the Purchaser has agreed to purchase from the Shareholders all of the Shareholders’ legal and beneficial interest in the common shares in the capital of the Target such that, at Closing (as defined herein), the Target will become a wholly-owned subsidiary of the Purchaser. NOW THEREFORE THIS AGREEMENT WITNESSES thatin consideration of the mutual covenants and agreements herein contained and other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the parties covenant and agree as follows: 1 ARTICLE1 INTERPRETATION 1.1Definitions In this Agreement the following words and phrases will have the following meanings: (a) “Accounting Date” has the meaning set forth in Section 1.1(iii); (b) “Affiliate” with respect to any specified Person at any time, means each Person directly or indirectly through one or more intermediaries controlling, controlled by or under direct or indirect common control with such specified Person at such time; (c) “Agreement” means this Share Exchange Agreement, and all of the schedules and other documents attached hereto, as it may from time to time be supplemented or amended; (d) “Applicable Law”means, with respect to any Person, any domestic (whether federal, state, territorial, provincial, municipal or local) or foreign statute, law, ordinance, rule, administrative interpretation, regulation, Order, writ, injunction, directive, judgment, decree or other requirement, all as in effect as of the Closing, of any Governmental Body applicable to such Person or any of its Affiliates or any of their respective properties, assets, officers, directors, employees, consultants or agents (in connection with such officer’s, director’s, employee’s, consultant’s or agent’s activities on behalf of such Person or any of its Affiliates); (e) “Applicable Securities Laws” means all applicable securities laws in all jurisdictions relevant to the issuance of securities of the Purchaser pursuant to the terms of this Agreement; (f) “Associate”means with respect to any Person: (i) any other Person of which such Person is an officer, director or partner or is, directly or indirectly, the beneficial owner of ten percent (10%) or more of any class of equity securities issued by such other Person, (ii) any trust or other estate in which such Person has a ten percent (10%) or more beneficial interest or as to which such Person serves as trustee or in a similar fiduciary capacity, and (iii) any relative or spouse of such Person, or any relative of such spouse who has the same home as such Person or who is a director or officer of such Person or any Affiliate thereof; (g) “Bridge Loan” means the bridge loan of up to $500,000 advanced or to be advanced by the Purchaser to the Target in accordance with the terms of the Commitment Letter and all documents contemplated therein including the General Security Agreement, the Pledge and Assignment of Securities, the Debentures and all such supporting certificates and other documents reasonably required by the Purchaser; (h) “Business”means the business as heretofore or currently conducted by the Target; (i) “Business Day”means a day other than a Saturday, Sunday or other day on which commercial banks in Nevada, USA are authorized or required by law to close; (j) “Certificate” has the meaning set forth in Section 2.5; (k) “Closing” means the closing of the Transaction pursuant to the terms of this Agreement on the Closing Date; 2 (l) “Closing Date” means the day following the satisfaction or waiver all conditions precedent set forth in this Agreement, which shall not be later than April 15, 2013 or such other date as the Shareholders, the Target and the Purchaser may agree in writing; (m) “Commitment Letter” means the Commitment Letter dated January 31, 2013 between the Purchaser and the Target that discussed the terms and conditions of the Bridge Loan; (n) “Consideration Shares”means, collectively, the 32,500,000 fully paid and non-assessable Purchaser Shares to be issued to the Shareholders on the Closing Date; (o) “Contracts”means all contracts, agreements, options, leases, licences, sales and purchase orders, commitments and other instruments of any kind, whether written or oral, to which the Target is a party on the Closing Date; (p) “Copyrights” has the meaning set forth in Section 3.23(a)(iii); (q) “Damages”means all demands, claims, actions, causes of action, assessments, losses, damages, costs, expenses, liabilities, judgments, awards, fines, sanctions, penalties, charges and amounts paid in settlement (net of insurance proceeds actually received), including: (i) interest on cash disbursements in respect of any of the foregoing and (ii) reasonable costs, fees and expenses of attorneys, accountants and other agents of, or other Persons retained by, such Person; (r) “Debentures” mean the debenture or debentures in the principal amount of up to an aggregate of $500,000 issued by the Target in favour of the Purchaser issued in connection with the Bridge Loan; (s) “Disclosure Statement” means the Disclosure Statement of the Target to be signed and dated by the Target and delivered by the Target to the Purchaser as of the date of this Agreement; (t) “Employee” has the meaning set forth in Section 3.15(a)(ii); (u) “Employee Agreement” has the meaning set forth in Section 3.15(a)(iii); (v) “Employee Plan” has the meaning set forth in Section 3.15(a)(i); (w) “Encumbrances” means any lien, claim, charge, pledge, hypothecation, security interest, mortgage, title retention agreement, option or encumbrance of any nature or kind whatsoever, other than: (i) statutory liens for Taxes not yet due and payable; and (ii) such imperfections of title, easements and encumbrances, if any, that will not result in a Material Adverse Effect; (x) “Exchange Act” means the United States Securities Exchange Act of 1934, as amended; (y) “FINRA” means the Financial Industry Regulatory Authority; 3 (z) “GAAP” means United States generally accepted accounting principles, applied on a consistent basis with prior periods; (aa) “General Security Agreement” means the General Security Agreement dated for reference January 31, 2013 entered into by the Target granting to the Purchaser a first security interest in all presently owned and after acquired personal property and a floating charge over all of the Target’s other property, assets and undertaking; (bb) “Governmental Body” means any: (i) nation, state, county, city, town, village, district, or other jurisdiction of any nature, (ii) federal, state, provincial, local, municipal, foreign, or other government, (iii) governmental or quasi-governmental authority of any nature (including any governmental agency, branch, department, official, or entity and any court or other tribunal), (iv) multi-national organization or body, or (v) body exercising, or entitled to exercise, any administrative, executive, judicial, legislative, police, regulatory, or taxing authority or power of any nature; (cc) “Intellectual Property Assets” has the meaning set forth in Section 3.23(a); (dd) “Key Shareholder” means Marc Hardgrove; (ee) “Legal Requirement” means any federal, state, provincial, local, municipal, foreign, international, multinational, or other administrative order, constitution, law, ordinance, principle of common law, regulation, statute or treaty; (ff) “Liabilities”means, with respect to any Person, any liability or obligation of such Person of any kind, character or description, whether known or unknown, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, secured or unsecured, joint or several, due or to become due, vested or unvested, determined, determinable or otherwise and whether or not the same is required to be accrued on the financial statements of such Person; (gg) “Lien”means, with respect to any asset, any mortgage, assignment, trust or deemed trust (whether contractual, statutory or otherwise arising), title defect or objection, lien, pledge, charge, security interest, hypothecation, restriction, Encumbrance or charge of any kind in respect of such asset; (hh) “Loan Fee” means the loan fee of up to $200,000 payable by the Target to the Purchaser in accordance with the terms and conditions of the Commitment Letter as liquated damages upon the occurrence of certain events; (ii) “Losses” means any and all demands, claims, actions or causes of action, assessments, losses, damages, liabilities, costs and expenses, including, without limitation, interest, penalties, fines and reasonable attorneys, accountants and other professional fees and expenses, but excluding any indirect, consequential or punitive damages suffered by the Purchaser, the Target, or the Shareholders, including damages for lost profits or lost business opportunities; 4 (jj) “Marks” has the meaning set forth in Section 3.23(a)(i); (kk) “Material Contracts” means those subsisting commitments, contracts, instruments, leases and other agreements, oral or written, entered into by the Target, by which the Target is bound or to which it or its respective assets are subject which have total payment obligations on the part of the Target which exceed $5,000 or are for a term of or in excess of one (1) year; (ll) “Material Adverse Effect”, when used in connection with an entity, means any change, event, violation, inaccuracy, circumstance or effect that is materially adverse to the business, assets (including intangible assets), Liabilities, capitalization, ownership, financial condition or results of operations of such entity and any Affiliates, taken as a whole, other than any change, event, circumstance or effect to the extent resulting from: (i) the announcement of the execution of this Agreement and the transactions contemplated hereby, (ii) changes in legal or regulatory conditions generally affecting the Business, except that any change, effect, event or occurrence described in this subsection (ii) will be considered in determining whether there has been, or will be, a Material Adverse Effect if the same disproportionately affects the Target or the Business, (iii) changes or effects that generally affect the Business, (iv)changes in general economic conditions or (E)changes in GAAP; (mm) “Material Interest” has the meaning set forth in Section 1.1(ddd); (nn) “Order” means any award, decision, injunction, judgment, order, ruling, subpoena or verdict entered, issued, made or rendered by any court, administrative agency or other Governmental Body or authority or by any arbitrator; (oo) “Organizational Documents” means: (i) the articles or certificate of incorporation and the bylaws of a corporation, (ii) any charter or similar document adopted or filed in connection with the creation, formation, or organization of a Person, and (iii) any amendment to any of the foregoing; (pp) “Patents” has the meaning set forth in Section 3.23(a)(ii); (qq) “Permitted Liens”means: (i) Liens for Taxes or governmental assessments, charges or claims the payment of which is not yet due, or for Taxes the validity of which is being contested in good faith by appropriate proceedings; (ii) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics, materialmen and other similar Persons and other Liens imposed by Applicable Laws incurred in the ordinary course of business for sums not yet delinquent or being contested in good faith; (iii) Liens relating to deposits made in the ordinary course of business in connection with workers’ compensation, unemployment insurance and other types of social security or to secure the performance of leases, trade contracts or other similar agreements; (iv) Liens and Encumbrances specifically identified in the balance sheet included in the Target Financial Statements; (v) Liens securing executory obligations under any lease that constitutes an “operating lease” under GAAP; and (vi) other Liens set forth in the Disclosure Statement, provided, however, that, with respect to each of clauses (i) through (v), to the extent that any such Encumbrance or Lien arose prior to the date of the balance sheet included in the Target Financial Statements and relates to, or secures the payment of, a Liability that is required to be accrued under GAAP, such Encumbrance or Lien shall not be a Permitted Lien unless adequate accruals for such Liability have been established therefor on such balance sheet in conformity with GAAP; 5 (rr) “Person” includes an individual,corporation, body corporate, partnership, joint venture, association, trust or unincorporated organization or any trustee, executor, administrator or other legal representative thereof; (ss) “Pledge and Assignment of Securities” means the Pledge and Assignment of Securities made by each Shareholder in favour of the Purchaser dated for reference January 31, 2013 and issued in connection with the Bridge Loan; (tt) “Premises” means those premises that have been occupied or used, or are occupied or used, by the Target in connection with the Business; (uu) “Proceeding” means any action, arbitration, audit, hearing, investigation, litigation or suit (whether civil, criminal, administrative, investigative or informal) commenced, brought, conducted or heard by or before, or otherwise involving, any Governmental Body or arbitrator; (vv) “Purchaser Accounting Date” has the meaning set forth in Section 5.13; (ww) “Purchaser Disclosure Statement” has the meaning set forth in Article5; (xx) “Purchaser Note Financing” means the up to $500,000 secured convertible note financing in which the principal amount of each note plus applicable interest thereon may be convertible into Purchaser Shares at the election of the holder of the notes; (yy) “Purchaser Private Placement” means the private placement of Purchaser Shares at a price to be determined by the Purchaser for gross proceeds of at least $2,000,000. (zz) “Purchaser SEC Documents” has the meaning set forth in Section 5.12; (aaa) “Purchaser Shares” means the common shares in the capital of the Purchaser; (bbb) “Purchaser’s Solicitors” means the law firm of Clark Wilson LLP; (ccc) “Regulation S” means Regulation S promulgated under the Securities Act; (ddd) “Related Party” means, with respect to a particular individual: (i) each other member of such individual’s Family, (ii) any Person that is directly or indirectly controlled by such individual or one or more members of such individual’s Family, (iii) any Person in which such individual or members of such individual’s Family hold (individually or in the aggregate) a Material Interest, or (iv) any Person with respect to which such individual or one or more members of such individual’s Family serves as a director, officer, partner, executor or trustee (or in a similar capacity), and 6 with respect to a specified Person other than an individual: (v) any Person that directly or indirectly controls, is directly or indirectly controlled by, or is directly or indirectly under common control with such specified Person, (vi) any Person that holds a Material Interest in such specified Person, (vii) each Person that serves as a director, officer, partner, executor or trustee of such specified Person (or in a similar capacity), (viii) any Person in which such specified Person holds a Material Interest, (ix) any Person with respect to which such specified Person serves as a general partner or a trustee (or in a similar capacity), and (x) any Related Person of any individual described in clause (vi) or (vii). For purposes of this definition: (A) the “Family” of an individual includes: (i) the individual; (ii) the individual’s spouse; (iii) any other natural person who is related to the individual or the individual’s spouse within the second degree; and (iv) any other natural person who resides with such individual, and (B) “Material Interest” means direct or indirect beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of voting securities or other voting interests representing at least twenty percent (20%) of the outstanding voting power of a Person or equity securities or other equity interests representing at least twenty percent (20%) of the outstanding equity securities or equity interests in a Person; (eee) “SEC” means the United States Securities and Exchange Commission; (fff) “Securities Act” means the United States Securities Act of 1933, as amended; (ggg) “Shares” means the fully paid and non-assessable common shares in the capital of the Target owned by the Shareholders as set out in Schedule A, being all of the issued and outstanding common shares in the capital of the Target; (hhh) “Stock Option Plan” means the Stock Option Plan to be adopted by the Purchaser on or prior to the Closing Date authorizing the issuance of up to 10,000,000 Purchaser Shares thereunder which may qualify as “Incentive Stock Options” pursuant to Section 422 of the Internal Revenue Code; (iii) “Target Financial Statements” means audited financial statements for the Target for the fiscal years ended December 31, 2012 (the“Accounting Date”) and December 31, 2011, and the comparative fiscal years, together with related statements of income, cash flows, and changes in shareholders’ equity for the fiscal years then ended, all prepared in accordance with GAAP and audited by an independent auditor registered with the Public Company Accounting Oversight Board in the United States; 7 (jjj) “Tax” means any tax (including any income tax, capital gains tax, value-added tax, sales tax, property tax, gift tax or estate tax), levy, assessment, tariff, duty (including any customs duty), deficiency or other fee, and any related charge or amount (including any fine, penalty, interest or addition to tax), imposed, assessed or collected by or under the authority of any Governmental Body or payable pursuant to any tax-sharing agreement or any other contract relating to the sharing or payment of any such tax, levy, assessment, tariff, duty, deficiency or fee; (kkk) “Tax Return” means any return (including any information return), report, statement, schedule, notice, form or other document or information filed with or submitted to, or required to be filed with or submitted to, any Governmental Body in connection with the determination, assessment, collection or payment of any Tax or in connection with the administration, implementation or enforcement of or compliance with any Legal Requirement relating to any Tax; (lll) “Trade Secrets” has the meaning set forth in Section 3.23(a)(iv); (mmm) “Transaction” means the acquisition by the Purchaser of all of the Shares from the Shareholders in exchange for the issuance of the Consideration Shares to the Shareholders; (nnn) “Transaction Documents” has the meaning set forth in Section 3.4; (ooo) “U.S. Person” has the meaning ascribed thereto in Regulation S; and (ppp) “Woods” means Nathan Woods, the President, Secretary, Treasurer and a director of the Purchaser. 1.2Schedules The following are the schedules to this Agreement: Schedule A
